                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          In re Zillow Group, Inc.                          CASE NO. C17-1387-JCC
            Securities Litigation
10                                                            ORDER
11

12

13

14

15          This matter comes before the Court on Defendants’ motion to dismiss (Dkt. No. 36) and

16   requests for judicial notice (Dkt. Nos. 38, 43). Having thoroughly considered the parties’ briefing

17   and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS the

18   Defendants’ motion to dismiss (Dkt. No. 36) and GRANTS in part and DENIES in part

19   Defendants’ requests for judicial notice (Dkt. Nos. 38, 43) for the reasons explained herein.

20   I.     BACKGROUND

21          Plaintiffs bring this putative class action against Zillow Group, Inc., (“Zillow”) on behalf

22   of purchasers of Zillow securities, 1 alleging violations of Sections 10(b) and 20(a) of the

23   Securities Exchange Act of 1934 (“Exchange Act”), Securities and Exchange Commission

24

25
     1
      The alleged class includes all persons, excluding Defendants, who acquired or purchased Zillow
26   securities from November 17, 2014 to August 8, 2017. (Dkt. No. 35 at 2.)

     ORDER
     C17-1387-JCC
     PAGE - 1
 1   (“SEC”) Rule 10b–5, and Sections 11 and 15 of the Securities Act of 1933. 2 (Dkt. No. 35 at 2.)

 2   Plaintiffs also name as defendants, Spencer Rascoff and Kathleen Phillips, Zillow’s Chief

 3   Executive Officer and Chief Financial Officer/Chief Legal Officer, respectively (collectively

 4   with Zillow “Defendants”) (Id. at 8.) Plaintiffs have filed a consolidated amended complaint

 5   (Dkt. No. 35), which the Court will refer to in this order as the “amended complaint.”

 6          Zillow is an online leader in real estate marketing. (Id. at 9.) Through its website and

 7   online applications, the company provides users with information about homes, real estate

 8   listings, and mortgages. (Id. at 10.) Zillow’s primary source of revenue comes from real estate
 9   agents who pay to have their properties listed on Zillow’s digital platforms. (Id.) Agents pay
10   Zillow based on the amount of “impressions” they receive, which are generated each time a user
11   views an agent’s listing. (Id.) When users view a listing, they are given the opportunity to send
12   their contact information directly to the agent. (Id.) When a user does so, the agent receives what
13   is known as a “lead.” (Id.)
14          In 2013, Zillow created an advertising product known as the “co-marketing program.”
15   (Id.) Essentially, the program allows participating mortgage lenders to pay a percentage of a real
16   estate agent’s advertising costs directly to Zillow in exchange for appearing on the agent’s
17   listings and receiving some of the agent’s leads. (Id. at 10–15.) Participating lenders appear on
18   their co-marketing agent’s listings as “preferred lenders,” with their picture and contact

19   information. (Id. at 11.) In addition, when Zillow users choose to provide an agent with their

20   contact information—i.e. generate a lead—the information is automatically sent to the co-

21   marketing lender, unless the user opts out. 3 (Id. at 10–11.) Because users are able to opt out of

22
     2
       In their response to Defendants’ motion to dismiss, Plaintiffs withdrew their claims under the
23   Securities Act, as pled in Counts III and IV of the consolidated amended complaint. (Dkt. No. 39
     at 5.) The Court DISMISSES those claims with prejudice. See Fed. R. Civ. P. 41(b).
24
     3
       Before Zillow users send their contact information to an agent, they are presented with a box
25   that states either “I would like to receive financing information” or “I want to be pre-approved.”
     (Dkt. No. 35 at 3, 11.) The box is pre-checked, and unless the user unchecks the box, his or her
26   contact information is sent directly to the co-marketing lender. (Id.)

     ORDER
     C17-1387-JCC
     PAGE - 2
 1   sending their contact information, lenders receive, on average, 40% of the leads received by their

 2   co-marketing agents. (Id. at 15.)

 3          Prior to 2017, an individual lender could pay up to 50% of a co-marketing agent’s

 4   advertising costs, while up to five lenders could collectively pay 90%. 4 (Id. at 15.) When a single

 5   lender co-markets with an agent, that lender appears on all of the agent’s listings. (Id.) However,

 6   when multiple lenders co-market with a single agent, each lender is randomly shown on the

 7   agent’s listings in accordance with the lender’s pro-rata contribution of the agent’s overall

 8   advertising spend. (Id.)
 9          On April 1, 2015, Zillow received a subpoena from the Consumer Financial Protection
10   Bureau (“CFPB”) requesting information about some of the company’s products, including the
11   co-marketing program. (Id. at 19.) In February 2017, Zillow received a Notice and Opportunity
12   to Respond and Advise (“NORA”) letter from the CFPB, which stated that the agency was
13   considering whether to recommend legal action against Zillow for violation of Section 8 of the
14   Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et seq. (“RESPA”). (Id. at 21.) Zillow
15   responded to the NORA in March 2017, and the following month received another civil
16   investigative demand from the CFPB. (Id.)
17          On May 4, 2017, Zillow revealed in a quarterly filing with the SEC that it had received
18   the NORA and civil investigative demand from the CFPB. (Id. at 35.) On a conference call that

19   same day, Phillips informed investors that the CFPB had been investigating the co-marketing

20   program to ensure compliance with RESPA. (Id.) Phillips expressed her belief that the co-

21   marketing program allowed agents and lenders to comply with RESPA, and that the program

22   represented a small portion of Zillow’s overall revenue. (Id.) Shortly thereafter, Rascoff made

23   similar statements during an interview on an Internet television channel. (Id. at 32–33.)

24           On August 8, 2017, Zillow revealed the updated status of the CFPB’s investigation in a

25
     4
      Zillow changed the program in the beginning of 2017 so that multiple lenders cannot
26   collectively pay more than 50% of an agent’s advertising costs. (Dkt. No. 35 at 19.)

     ORDER
     C17-1387-JCC
     PAGE - 3
 1   filing with the SEC. (Id. at 37.) That filing disclosed the following:

 2           Based on correspondence from the CFPB in August 2017, we understand that it has
             concluded its investigation. The CFPB has invited us to discuss a possible
 3
             settlement and indicated that it intends to pursue further action if those discussions
 4           do not result in further settlement. We continue to believe that our acts and practices
             are lawful and that our comarketing program allows lenders and agents to comply
 5           with RESPA, and we will vigorously defend against any allegations to the contrary.
 6   (Id.) In the two trading days following Zillow’s update regarding the CFPB’s investigation into

 7   the co-marketing program, the company’s Class A shares fell 15.7% and its Class C shares fell

 8   15.5%. (Id.) Plaintiffs Harris, Offut, and Choy purchased Zillow shares between June 2017 and

 9   August 8, 2017. (Dkt. Nos. 16-2, 35 at 7.) Plaintiffs allege that they purchased Zillow shares at

10   an artificially inflated price, and were damaged when Defendants’ material misrepresentations

11   regarding the co-marketing program and CFPB investigation were ultimately disclosed in

12   Zillow’s August 2017 SEC filing. (Dkt. No. 35 at 7, 38.)

13   II.     DISCUSSION

14           A.      Materials Considered

15           Defendants ask the Court to consider several documents that they assert are either

16   judicially noticeable or that are incorporated by reference in the amended complaint. (Dkt. Nos.

17   38, 43.) Pursuant to Federal Rule of Evidence 201, a court may take judicial notice of relevant

18   facts that are “not subject to reasonable dispute.” Fed. R. Evid. 201(b). A district court “must

19   take judicial notice if a party requests it and the court is supplied with the necessary

20   information.” Fed. R. Evid. 201(c). Facts subject to judicial notice may be considered on a

21   motion to dismiss. In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1051 (9th Cir. 2014). District

22   courts may also consider documents incorporated by reference into a complaint. Knievel v.

23   ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005). A complaint incorporates a document by reference

24   when its claims rely on information contained in the document and the parties do not dispute its

25   authenticity. Id.

26           Defendants ask the Court to consider the following documents: (1) Zillow’s Form 10-K


     ORDER
     C17-1387-JCC
     PAGE - 4
 1   filed February 7, 2014; (2) materials published by the Department of Housing and Urban

 2   Development; (3) Zillow’s Form 10-K filed February 17, 2015; (4) Zillow’s Form 10-Q filed

 3   May 4, 2017; (5) Zillow’s Form 10-Q filed August 8, 2017; (6) Zillow’s Form 10-Q filed

 4   November 7, 2017; (7) a certified transcript from a Zillow webinar presented on March 23, 2015;

 5   (8) a transcript of a May 4, 2017 earnings conference call; (9) Zillow’s Form 4 filed May 9, 2017

 6   concerning Phillips’ sale of Zillow stock; (10) Zillow’s Schedule 14A Proxy Statement filed

 7   April 26, 2017; (11) Zillow’s Form 4 filed February 17, 2015 concerning Phillips’ sale of Zillow

 8   stock; and (13) excerpts from the Merger and Agreements between Zillow, Zebra Holdco, Inc.,
 9   and Trulia, Inc., from July 28, 2014. (See generally Dkt. No. 37.)
10          Plaintiffs oppose Defendants’ request for judicial notice of the transcript of the 2015
11   webinar because the transcript contains a material error. (Dkt. No. 41 at 1.) The transcript labels
12   as “unintelligible” a word that Plaintiffs believe is clearly intelligible as “RESPA.” (Id.) The
13   Court has listened to the webinar and concludes that the word marked “[UNINTEL]” on
14   Defendants’ transcript is “RESPA.” 5 Since the amended complaint makes multiple references to
15   the webinar, the Court will consider it pursuant to the incorporation by reference doctrine.

16          Defendants separately request that the Court consider a Form 8-K filed by Zillow with

17   the SEC on June 25, 2018. (Dkt. No. 43.) The form, filed after briefing had closed on this

18   motion, states as follows:

19          As previously disclosed, the Consumer Financial Protection Bureau (“Bureau”)
            issued Zillow Group, Inc. (the “Company”) a Notice and Opportunity to Respond
20
            and Advise (“NORA”) letter in February 2017. The NORA letter notified the
21          Company that the CFPB’s Office of Enforcement was considering whether to
            recommend that the Bureau take legal action against the Company, alleging that it
22          violated Section 8 of the Real Estate Settlement Procedures Act (“RESPA”) and
            Section 1036 of the Consumer Financial Protection Act (“CFPA”). The Company
23          responded to the NORA letter in March 2017 and thereafter engaged in discussions
            with the Bureau. On June 22, 2018, the Company received a letter from the Bureau
24
            stating that it had completed its investigation, that it did not intend to take
25
     5
      Grow Your Business Together with Lender Co-Marketing, YouTube (Mar. 23, 2015),
26   https://www.youtube.com/watch?v=lqk-PmKgcss. Last visited August 5, 2018.

     ORDER
     C17-1387-JCC
     PAGE - 5
            enforcement action, and that the Company was relieved from the document-
 1          retention obligations required by the Bureau’s investigation.
 2   (Id.) The Court has confirmed that this Form 8-K was filed with the SEC. 6 Plaintiffs do not
 3   object to the Court taking judicial notice that Zillow filed the Form 8-K; rather, they object to the
 4   Court accepting the information in the filing as true for the purposes of deciding Defendants’
 5   motion to dismiss. (Dkt. No. 44 at 2.)
 6          While the Court can take judicial notice of the fact that a document was filed with the
 7   SEC, and of the contents of such a filing, “[t]he truth of the content, and the inferences properly
 8   drawn from them [] is not a proper subject of judicial notice under Rule 201.” Patel v. Parnes,
 9   253 F.R.D. 531, 546 (C.D. Cal. 2008) (citation omitted). Defendants apparently want the Court
10   to take judicial notice of the fact that the CFPB has concluded its investigation and does not
11   intend to take enforcement action against Zillow. (See Dkt. Nos. 43, 45.) The Court will take
12   judicial notice of the fact that Zillow filed the June 2018 Form 8-K, as well as of that document’s
13   contents. (See Dkt. No. 43 at 6–9.) However, the Court will not accept the contents of the Form
14   8-K—i.e., the CFPB’s representations to Zillow about its future actions—as true for purposes of
15   resolving Defendants’ motion to dismiss. 7
16          For the above reasons, Defendants’ requests for judicial notice (Dkt. Nos. 38 and 43) are
17   GRANTED in part and DENIED in part.
18          B.      Legal Standard for Motion to Dismiss Securities Fraud Claim
19          To state a claim for securities fraud under Section 10(b) and Rule 10b–5, a plaintiff must
20   allege: “(1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a
21   6
      Zillow Grp., Inc., Current Report (Form 8-K) (June 22, 2018).
22   https://www.sec.gov/Archives/edgar/data/1617640/000161764018000010/otherevents.htm. Last
     visited September 8, 2018.
23   7
       If the Court were to accept Defendants’ offer to file the CFPB’s letter to Zillow regarding the
24   information disclosed in the June 2018 Form 8-K, the Court would have to convert Defendants’
     motion to dismiss into a motion for summary judgment. See United States v. Ritchie, 342 F.3d
25   903, 908 (9th Cir. 2003) (“[I]f a district court considers evidence outside the pleadings, it must
     normally convert the 12(b)(6) motion into a Rule 56 motion for summary judgment, and it must
26   give the nonmoving party an opportunity to respond.”).

     ORDER
     C17-1387-JCC
     PAGE - 6
 1   connection between the misrepresentation or omission and the purchase or sale of a security; (4)

 2   reliance upon the misrepresentation or omission; (5) economic loss; and (6) loss causation.”

 3   Police Ret. Sys. of St. Louis v. Intuitive Surgical, Inc., 759 F.3d 1051, 1057 (9th Cir. 2014)

 4   (quoting Halliburton Co. v. Erica P. John Fund, Inc., 134 S.Ct. 2398, 2407 (2014)).

 5           Normally, to survive a motion to dismiss, a complaint must contain sufficient factual

 6   matter, accepted as true, to state a claim for relief that is plausible on its face. Ashcroft v. Iqbal,

 7   556 U.S. 662, 677–78 (2009). Complaints alleging securities fraud claims under Section 10(b)

 8   and Rule 10b–5 must additionally satisfy the dual pleading requirements of Federal Rule of Civil
 9   Procedure 9(b) and the Private Securities Litigation Reform Act (“PSLRA”). WPP Luxembourg
10   Gamma Three Sarl v. Spot Runner, Inc., 655 F.3d 1039, 1047 (9th Cir. 2011) (citing Zucco
11   Partners, LLC v. Digimarc Corp., 552 F.3d 981, 990 (9th Cir. 2009)). Rule 9(b) requires that
12   claims alleging fraud or mistake must “state with particularity the circumstances constituting
13   fraud or mistake.” Fed. R. Civ. P. 9(b).
14           Pursuant to the PSLRA, a complaint alleging securities fraud must “specify each

15   statement alleged to have been misleading, the reason or reasons why the statement is

16   misleading, and if an allegation regarding the statement or omission is made on information and

17   belief, the complaint shall state with particularity all facts on which the belief is formed.” 15

18   U.S.C. § 78u-4(b)(1). In addition, the complaint must “state with particularity facts giving rise to

19   a strong inference that the defendant acted with the required state of mind.” 15 U.S.C. § 78u-

20   4(b)(2). The Ninth Circuit has described the PSLRA’s pleading standard as follows:

21           Because falsity and scienter in private securities fraud cases are generally strongly
             inferred from the same set of facts, we have incorporated the dual pleading
22
             requirements of 15 U.S.C. §§ 78u-4(b)(1) and (b)(2) into a single inquiry. In
23           considering whether a private securities fraud complaint can survive dismissal
             under Rule 12(b)(6), we must determine whether “particular facts in the complaint,
24           taken as a whole, raise a strong inference that defendants intentionally or [with]
             ‘deliberate recklessness’ made false or misleading statements to investors.” Where
25           pleadings are not sufficiently particularized or where, taken as a whole, they do not
             raise a “strong inference” that misleading statements were knowingly or [with]
26
             deliberate recklessness made to investors, a private securities fraud complaint is

     ORDER
     C17-1387-JCC
     PAGE - 7
            properly dismissed under Rule 12(b)(6).
 1
     Ronconi v. Larkin, 253 F.3d 423, 429 (9th Cir. 2001) (citation omitted). While the Court must
 2
     accept as true all well-pleaded allegations in the complaint, it is not required to accept allegations
 3
     that are contradicted by extrinsic materials that are properly considered on a motion to dismiss.
 4
     See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 5
            C.      Plaintiffs’ Securities Fraud Claims
 6
            Defendants argue that Plaintiffs fail to sufficiently allege the elements of material
 7
     misleading statements, scienter, and loss causation. (Dkt. No. 36 at 8.) There are essentially two
 8
     parts to Plaintiffs’ securities fraud claims. First, Plaintiffs allege that Zillow not only designed
 9
     the co-marketing program to allow agents and lenders to violate RESPA, but that the company
10
     also encouraged and facilitated such violations. (See Dkt. Nos. 35 at 22, 39 at 5–6.) Having
11
     asserted that the co-marketing program, and by extension Zillow, violated RESPA, Plaintiffs
12
     allege that Defendants made various statements regarding Zillow’s legal compliance and the
13
     CFPB’s investigation into the co-marketing program that were false and misleading. (Id.) Before
14
     the Court can analyze the statements that Plaintiffs allege were false and misleading, it must first
15
     assess Plaintiffs’ allegations regarding Zillow’s RESPA violations. If Plaintiffs have not
16
     provided particularized facts to support their claims regarding these alleged violations, then
17
     many of Defendants’ statements could not have been false or misleading. See Fed. R. Civ. P.
18
     9(b) (“In alleging fraud or mistake, a party must state with particularity the circumstances
19
     constituting fraud or mistake.”); 15 U.S.C. § 78u-4(b)(1) (Plaintiffs must allege with specificity
20
     “the reason or reasons why the statement is misleading.”). After analyzing these issues, the Court
21
     will evaluate Plaintiffs’ allegations regarding scienter and loss causation.
22
                    1.      RESPA Allegations
23
            Passed by Congress in 1974, RESPA broadly regulates various aspects of real estate
24
     transactions. 12 U.S.C. § 2601 et seq. One of the law’s stated purposes is “the elimination of
25
     kickbacks or referral fees that tend to increase unnecessarily the costs of certain settlement
26


     ORDER
     C17-1387-JCC
     PAGE - 8
 1   services.” 12 U.S.C. § 2601(b)(2). To achieve that goal, RESPA’s Section 8(a) prohibits giving

 2   or accepting “any fee, kickback, or thing of value pursuant to any agreement or understanding,

 3   oral or otherwise, that business incident to or a part of a real estate settlement service involving a

 4   federally related mortgage loan shall be referred to any person.” 12 U.S.C. § 2607(a).

 5           “Courts commonly find a violation of § 2607(a) when (1) a payment or thing of value

 6   was exchanged, (2) pursuant to an agreement to refer settlement business, and (3) there was an

 7   actual referral.” Edwards v. First Am. Corp., 798 F.3d 1172, 1178 (9th Cir. 2015). “Thing of

 8   value” includes “any payment” or “consideration.” 12 U.S.C. § 2602(2). “An agreement or
 9   understanding for the referral of business incident to or part of a settlement service need not be
10   written or verbalized but may be established by a practice, pattern or course of conduct.” 12
11   C.F.R. § 1024.14(e). A referral includes “any oral or written action directed to a person which
12   has the effect of affirmatively influencing the selection by any person of a provider of a
13   settlement service” such as a mortgage lender. 12 C.F.R. § 1024.14(f)(1).
14           Notwithstanding the law’s prohibition on paying for referrals, RESPA’s Section 8(c)
15   contains a safe harbor provision that permits “[a] payment to any person of a bona fide salary or
16   compensation or other payment for goods or facilities actually furnished or for services actually
17   performed.” 12 U.S.C. § 2607(c); 12 C.F.R. § 1024.14(g)(iv). The Ninth Circuit has interpreted
18   the safe harbor to apply (1) where “goods or facilities were actually furnished or services were

19   actually performed for the compensation paid” and, (2) “the payments are reasonably related to

20   the value of the goods or facilities that were actually furnished or services that were actually

21   performed.” Geraci v. Homestreet Bank, 347 F.3d 749, 751 (9th Cir. 2003).

22           Plaintiffs allege that Zillow, through its design and operation of the co-marketing

23   program, facilitated RESPA violations in two overarching ways. First, Plaintiffs allege that the

24   co-marketing program acted as a vehicle to allow real estate agents to make illegal referrals to

25   lenders in exchange for the lenders paying a portion of the agents’ advertising costs to Zillow.

26   (Dkt. No. 35 at 24.) In addition to illegally paying for referrals, Plaintiffs allege that the co-


     ORDER
     C17-1387-JCC
     PAGE - 9
 1   marketing program facilitated RESPA violations by allowing lenders to pay a portion of their

 2   agents’ advertising costs that was in excess of the fair market value for the advertising services

 3   they actually received. (Id.) As the Court explains below, Plaintiffs have failed to sufficiently

 4   plead either theory of RESPA liability.

 5          Plaintiffs allege that Defendants created the co-marketing program to allow real estate

 6   agents to steer prospective home buyers to mortgage lenders, in exchange for the lenders paying

 7   a portion of the agent’s advertising costs to Zillow. (Id. at 16.) According to Plaintiffs, referrals

 8   occur when lenders receive leads from Zillow and thereafter work with their co-marketing agent
 9   to secure the business of the prospective homebuyer. 8 (Id. at 12; Dkt. No. 39 at 11–12.)
10   (“Though Rascoff has analogized Zillow’s co-marketing program with earlier print co-marketing

11   programs, this comparison elides an important difference—Zillow directly provides leads to both

12   lenders and advertisers.”) Plaintiffs allege that when lenders pay a portion of the agent’s

13   advertising costs to Zillow, they are effectively paying to receive unlawful mortgage referrals.

14   (Dkt. No. 35 at 16.)

15          Plaintiffs support this theory of RESPA liability by citing previous enforcement actions

16   taken by the CFPB. Plaintiffs point to a case from 2015, in which the CFPB levied a $109

17   million disgorgement order against a mortgage lender that it alleged referred customers to

18   mortgage insurers in exchange for illegal payments. (Id. at 18.) That case involved a so-called

19   “tying arrangement,” wherein a mortgage lender refers its clients to certain mortgage insurance

20   companies, who in turn would purchase reinsurance from the referring lender’s subsidiary. See

21
     8
       Defendants argue that Plaintiffs cannot prove any RESPA violations because they do not allege
22   that Zillow directly provided referrals to lenders. (Dkt. No. 36 at 14–15) (“Zillow does not refer
23   consumers to lenders under the co-marketing program, but rather acts as an online “billboard”
     providing consumers to lenders under the co-marketing program.”). Defendants relatedly argue
24   that Zillow cannot be held liable for encouraging and facilitating RESPA violations because that
     statute does not provide for aiding and abetting liability. (Id. at 16) (citing Minter v. Wells Fargo
25   Bank, N.A., 924 F. Supp. 2d 627, 646 (D. Md. 2013). The Court need not reach these arguments
     because Plaintiffs have failed to sufficiently allege any RESPA violations, whether by Zillow or
26   third party agents and lenders participating in the co-marketing program.

     ORDER
     C17-1387-JCC
     PAGE - 10
 1   PHH Corp. v. Consumer Fin. Prot. Bureau, 839 F.3d 1, 40 (D.C. Cir. 2016). The CFPB alleged

 2   that the tying arrangement violated RESPA because the lender was referring homebuyers to the

 3   mortgage insurers in exchange for its reinsurance subsidiary receiving business. Id. In this case,

 4   Plaintiffs allege Zillow’s co-marketing program creates an analogous type of pay-for-referral

 5   arrangement. (Dkt. No. 39 at 11.)

 6          As Defendants note, however, the D.C. Circuit invalidated the CFPB’s broad theory of

 7   RESPA liability. See PHH Corp., 839 F.3d at 40. The D.C. Circuit held that RESPA’s safe

 8   harbor allows mortgage lenders to make referrals to third parties on the condition that they
 9   purchase services from the lender’s affiliate, so long as the third party receives the services at a
10   “reasonable market value.” Id. The D.C. Circuit concluded that RESPA did not prohibit the tying
11   arrangement at issue because it involved “bona fide payments for services and not payments for
12   referrals.” Id. The D.C. Circuit’s application of the Section 8(c) safe harbor is consistent with the
13   Ninth Circuit’s interpretation of that provision requiring that “payments are reasonably related to
14   the value of . . . services that were actually performed.” Geraci, 347 F.3d 751.
15          Plaintiffs’ first theory of RESPA liability—that the co-marketing program is per se illegal
16   because it allowed agents to make referrals in exchange for lenders paying a portion of their
17   advertising costs—is neither factually nor legally viable. In contrast to the tying-arrangement at
18   issue in PHH Corp., which explicitly involved the referral of mortgage insurance business in

19   exchange for the purchase of re-insurance from the referring business, Zillow’s co-marketing

20   program, based on Plaintiffs’ allegations, allows agents and lenders to jointly advertise their

21   services without requiring agents to refer business to lenders. See PHH Corp., 839 F.3d at 40;

22   (See Dkt. No. 35 at 10–13.)

23          The amended complaint does not contain particularized facts demonstrating that co-

24   marketing agents were actually providing unlawful referrals to lenders. For example, the

25   amended complaint does not contain any allegations that a specific co-marketing agent referred

26   mortgage business to a specific lender in exchange for paying its advertising costs to Zillow. But


     ORDER
     C17-1387-JCC
     PAGE - 11
 1   even if the Court draws an inference that co-marketing agents were making mortgage referrals,

 2   such referrals would fall under the Section 8(c) safe harbor because lenders received advertising

 3   services in exchange for paying a portion of their agent’s advertising costs. See 12 U.S.C.

 4   § 2607(c); PHH Corp., 839 F.3d at 40. Therefore, the Court rejects Plaintiffs’ theory that the co-

 5   marketing program, and by extension Zillow, violated RESPA by allowing lenders to pay a

 6   portion of agent’s advertising costs.

 7          Plaintiffs’ alternative theory of liability is that the co-marketing program facilitated

 8   RESPA violations by allowing lenders to pay more than fair market value for the advertising
 9   services they received from Zillow. (Dkt. No. 39 at 11.) In other words, Plaintiffs assert that the
10   amount lenders were paying above fair market value for the advertising was a form of quid pro
11   quo for receiving referrals from lenders. (Id.) (citing PHH Corp., 839 F.3d at 50).
12          Plaintiffs assert that the co-marketing program let lenders “pay a greater share of the
13   marketing budget than is justified by the number of leads generated by the program.” (Dkt. No.
14   35 at 17.) Plaintiffs allege that “[b]ecause a lender only receives 4 leads for every 10 received by
15   the broker, if a single lender paid 50% of the agent’s advertising costs, the lender is paying 2.5
16   times more per lead than the agent does.” (Id.) Plaintiffs suggest the situation is even worse when
17   multiple lenders collectively pay an agent’s costs because each lender receives even fewer leads.
18   (Id.) (“If as was permitted under the program, five lenders in total contributed 18% each to the

19   agent’s monthly budget, for a total of 90% of that budget, they would be paying 22.5 times more

20   per lead than the agent.”)

21          Plaintiffs additionally allege that certain lenders who participated in the co-marketing

22   program refused to pay more than 31% of an agent’s advertising costs because that percentage

23   represented the fair market value of the advertising based on the amount of leads received. (Id. at

24   16.) Plaintiffs further allege that Zillow “itself confirmed that a 30% contribution by the lender

25   corresponds to fair market value a lender receives for advertisement vs. the broker.” (Id.)

26          While Plaintiffs have explained in detail how the co-marketing program is structured,


     ORDER
     C17-1387-JCC
     PAGE - 12
 1   they have failed to provide particularized facts that demonstrate co-marketing lenders were

 2   paying more than fair market value for the advertising services they received from Zillow. At the

 3   outset, the Court notes that Plaintiffs’ claims regarding these RESPA violations are supported

 4   almost entirely by circumstantial inferences—Plaintiffs have not alleged that Zillow has been

 5   charged with, much less found to have violated Section 8(a) of RESPA. 9 The amended complaint

 6   does not contain any particularized allegations that specific co-marketing lenders were paying

 7   more than fair market value for the advertising services they received from participating in the

 8   program. For example, the amended complaint does not allege that a specific co-marketing agent
 9   provided a mortgage referral to a specific lender in exchange for that lender paying an amount to
10   Zillow that was above the market value of the advertising services received by the lender. While
11   Plaintiffs assert that a few participating lenders believed 31% of an agent’s advertising spend
12   represented the maximum amount a co-marketing lender should spend, they have not alleged that
13   any specific lenders were paying above that amount or, if they were, that such lender considered
14   the amount to be above fair market value. 10
15          Further, even if individual lenders were paying more than 31% of an agent’s advertising

16   spend, Plaintiffs have not provided particularized facts that support its allegation that the fair

17   market value of co-marketing advertising is roughly equivalent to the percentage of leads a

18
     9
       Plaintiffs assume that Zillow’s RESPA violations can be inferred from the company’s August
19   2017 disclosure that the CFPB had invited Zillow to discuss a possible settlement and indicated
     that it intended to pursue further action if those discussions did not result in a settlement. (Dkt.
20   No. 35 at 37.) The Court does not agree that Zillow’s disclosure, even when accepted as true,
21   demonstrates that Zillow violated RESPA, as Plaintiffs repeatedly suggest throughout the
     amended complaint. (See id.) (“Following the news that the CFPB had determined that the co-
22   marketing program had violated the law . . .”).
     10
23     The Court also declines to accept as true Plaintiffs’ allegation that Zillow confirmed that 30%
     of an agent’s advertising spend represented the fair market value of co-marketing services
24   because judicially noticeable materials contradict that assertion. (See Dkt. No. 37 at 78);
     Sprewell, 266 F.3d at 988. While a Zillow representative stated in the 2015 webinar that paying
25   30% of agent’s advertising costs was “the sweet spot,” he also said “it can work for more, you
     know, if a lender wants to contribute more and you guys have the right amount of exposure, it
26   does work.” (Id.)

     ORDER
     C17-1387-JCC
     PAGE - 13
 1   lender receives. Zillow charges agents for advertising based on the number of impressions

 2   received, not on the number of leads received. (Dkt. No. 35 at 10.) That makes sense because

 3   leads are not the only advertising benefit that agents and lenders receive from the co-marketing

 4   program. Co-marketing lenders appear alongside their agents when Zillow users view an agent’s

 5   listing. (Id. at 12) (image showing a co-marketing listing with lender’s picture and contact

 6   information appearing below agent’s). Just as co-marketing lenders can solicit a prospective

 7   buyer based on the receipt of a lead, prospective buyers can contact lenders based on seeing their

 8   information on a listing. Certainly this form of advertising, which is entirely separate from the
 9   receipt of leads or potential mortgage referrals, carries a monetary value for participating lenders.
10   Plaintiffs’ fair market value theory does not account for this exposure. Nor do Plaintiffs’
11   allegations account for the fact that lenders could place differing values on the advertising
12   provided by the co-marketing program—a consideration that is especially relevant given that
13   Plaintiffs have not alleged that specific lenders were paying above fair market value for co-
14   marketing services or how much that amount represented. Plaintiffs have not provided
15   particularized facts that support their claim that co-marketing lenders were paying more than fair
16   market value for the advertising services they received from Zillow in exchange for agents
17   providing mortgage referrals.
18          Having rejected both of Plaintiffs’ theories of RESPA liability, the Court concludes that

19   Plaintiffs’ other RESPA allegations against Zillow are similarly unsupported. Plaintiffs allege

20   that Zillow “actively encouraged” agents to make personal recommendations of their co-

21   marketing lenders—i.e., to make illegal referrals. (Id.) In support of this allegation, Plaintiffs

22   point to the 2015 webinar, in which a Zillow representative suggested that co-marketing agents

23   and lenders should “tag-team” prospective buyers in order for both to make a sale. (Id. at 15.)

24   The Zillow representative stated:

25          It’s best to have a conversation of when both of you get a contact, who’s going to
            respond first? And then who’s going to do the follow-up? There’s no reason why
26
            you can’t do a tag-team scenario and both working these contacts and being quick

     ORDER
     C17-1387-JCC
     PAGE - 14
             on the draw when to get them. And again, I can’t say it enough. If you guys are not
 1           talking or if you’re not talking with the lender, the program will not work.
 2   (Dkt. No. 37 at 82.) These are the only statements that Plaintiffs offer to suggest that Zillow
 3   encouraged and instructed agents to refer lenders to homebuyers. (See generally Dkt. No. 35.)
 4   The representative did not instruct agents to recommend lenders to potential homebuyers, nor
 5   can the Court draw such an inference from the above statements. The reasonable inference that
 6   the Court can draw from the above statement is that Zillow believed agents and lenders should
 7   communicate with one another in order to maximize the chance that they secure a prospective
 8   homebuyer’s business—that falls short of an instruction by Zillow for agents to refer lenders.
 9   The amended complaint does not contain particularized facts that demonstrate Zillow or its
10   representatives actually instructed agents to make referrals, as Plaintiffs’ allege. 11
11           Plaintiffs’ allegation that Zillow designed the co-marketing program to conceal RESPA
12   violations is similarly unsupported by particularized facts. It is unclear to the Court what facts in
13   the amended complaint support this allegation because it seems to support an opposite
14   conclusion. The 2015 webinar, cited repeatedly in the amended complaint, was broadcast to the
15   public, explained how the co-marketing program worked, and provided answers to users’
16   questions. (Dkt. No. 37 at 63–88.) Zillow’s public dissemination of information regarding the co-
17   marketing program belies Plaintiffs’ allegation that the company was attempting to conceal
18   RESPA violations. It is also notable that this public webinar contains just about all of the
19   material facts that support Plaintiffs’ allegations that the co-marketing program violated RESPA.
20   Surely, such public disclosure speaks to Defendants’ belief—and the existence or lack of
21   scienter—that the co-marketing was legal. See infra Part II.C.3.
22           For the above reasons, the Court finds that the amended complaint does not contain
23
     11
24     The amended complaint alleges that during the 2015 webinar Zillow encouraged agents to
     provide lenders with leads even when users opted out of sending their information to co-
25   marketing lenders. (Dkt. No. 35 at 15.) That allegation is contradicted by the webinar, in which
     the Zillow representative instructed agents to inform co-marketing lenders that they would only
26   receive about 40% of an agent’s leads. (Dkt. No. 37 at 71–72.)

     ORDER
     C17-1387-JCC
     PAGE - 15
 1   particularized facts that demonstrate Zillow designed the co-marketing program to violate

 2   RESPA and to allow lenders and agents to conceal such violations. Nor does the amended

 3   complaint sufficiently allege that the co-marketing program was facilitating RESPA violations.

 4                  2.      Misleading Statements

 5          Having evaluated Plaintiffs’ RESPA allegations, the Court now turns to the specific

 6   statements Plaintiffs assert were false or misleading. The alleged statements can generally be

 7   classified as dealing with Zillow’s general legal compliance, the co-marketing program

 8   specifically, and the CFPB’s investigation into the program. (See Dkt. No. 35 at 21–34.)
 9                  a.      Statements Regarding General Legal Compliance
10          On February 18, 2014, Zillow filed a Form 10-K with the SEC in which it stated the
11   following regarding the company’s compliance with government regulations:
12          [T]he real estate agents, mortgage brokers, banks, property managers, rental agents
            and some of our other customers and advertisers on our mobile applications and
13
            websites are subject to various state and federal laws and regulations relating to real
14          estate, rentals and mortgages. While we do not believe that we are currently subject
            to these regulations, we intend to ensure that any content created by Zillow is
15          consistent with them by obtaining assurances of compliance from our advertisers
            and customers for their activities through, and the content they provide on, our
16          mobile applications and websites.
17   (Dkt. No. 35 at 22.) 12 Zillow’s initial registration statement, which incorporated by reference the
18   February 2014 10-K, also included the merger agreement between Zillow and Trulia. (Id. at 23.)
19   The merger agreement included the following warranty: “[n]either Zillow nor any Zillow
20   Subsidiary is in conflict with, or in default, breach or violation of, (a) any Law applicable to
21   Zillow or any Zillow Subsidiary . . . .” (Id.)
22          On February 17, 2015, Zillow filed a Form 10-K that included nearly identical language
23   12
        The February 18, 2014 10-K was incorporated by reference in Zillow’s initial registration
24   statement that was signed by Defendants Rascoff and Phillips. (Dkt. No. 35 at 21.) Plaintiffs
     additionally allege that the following documents contained false and misleading statements
25   because they incorporated the February 2014 10-K by reference: a February 2015 Form S-8, an
     April 2015 Form S-3, an August 17, 2015 Form S-8 Registration Statement, and an August 21,
26   2015 Form S-8 Registration Statement. (Id. at 25–26.)

     ORDER
     C17-1387-JCC
     PAGE - 16
 1   as the 2014 10-K regarding its compliance with government regulations. (Id.) In that filing,

 2   Zillow stated that “[w]e endeavor to ensure that any content created by Zillow is consistent with

 3   such laws and regulations by obtaining assurances of compliance from our advertisers and

 4   consumers for their activities through, and the content they provide on, our mobile applications

 5   and websites.” (Id. at 23–24.)

 6          Plaintiffs allege that Defendants’ statements regarding Zillow’s legal compliance—that

 7   the company “intended” or “endeavored” to comply with government regulations, and that it was

 8   not in conflict, default, or breach of any laws—were misleading because the co-marketing
 9   program was designed to allow real estate agents and lenders to violate RESPA, in the ways
10   previously detailed by the Court. (Dkt. No. 35 at 22–23.); see supra Part II.C.1. As the Court has
11   explained, however, the amended complaint does not include particularized facts that support
12   Plaintiffs’ RESPA allegations against Defendants. See supra Part II.C.1. The amended complaint
13   does not allege sufficient facts to demonstrate Defendants intended the co-marketing program to
14   violate RESPA, let alone that Zillow or third parties were actually violating the statute. See In re
15   LifeLock, Inc. Sec. Litig., 690 F. App’x 947, 951–52 (9th Cir. 2017) (holding that a corporate
16   defendant’s statement that it “endeavored” to comply with an FTC order was not misleading
17   where the complaint lacked particularized facts to show that the defendants knew that a certain
18   practice violated the order).

19          Therefore, Plaintiffs have failed to provide particularized facts to demonstrate that

20   Defendants’ statements regarding Zillow’s legal compliance were misleading. 13

21                  b.      Non-Disclosure of CFPB Investigation

22          Plaintiffs allege that Defendants made misleading statements when failing to disclose

23   information regarding the CFPB’s investigation into the co-marketing program. (Dkt. No. 35 at

24
     13
        The Court’s ruling applies to all of the statements that Plaintiffs allege were misleading for
25   failing to disclose that Zillow’s co-marketing program was designed to violate RESPA, and
     because Zillow allegedly encouraged and instructed agents to commit such violations. (See Dkt.
26   No. 35 at 22–33.)

     ORDER
     C17-1387-JCC
     PAGE - 17
 1   27–30.) As a general matter, federal securities laws do not require corporations to disclose the

 2   initiation of a government investigation. See Basic v. Levinson, 485 U.S. 224, 234 (1988)

 3   (“Silence, absent a duty to disclose, is not misleading under Rule 10b–5.”); Metzler, 540 F.3d at

 4   1071; In re Lions Gate Entm’t Corp. Sec. Litig., 165 F. Supp. 3d 1, 12 (S.D.N.Y. 2016) (“[A]

 5   government investigation, without more, does not trigger a generalized duty to disclose.”) While

 6   there is no general duty to disclose investigations, corporations have “a duty to disclose material

 7   facts that are necessary to make disclosed statements, whether mandatory or volunteered, not

 8   misleading.” Hanon v. Dataproducts Corp., 976 F.2d 497, 504 (9th Cir. 1992). Failure to
 9   disclose an investigation can be actionable if the corporation makes “some affirmative statement
10   or omission [] that suggested it was not under any regulatory scrutiny.” Metzler, 540 F.3d at
11   1071.
12           During a November 3, 2015 conference call with investors, Defendant Phillips was
13   involved in the following exchange with an analyst:
14           Analyst: Can you just give us a sense for how much the mortgage co-advertising
             is contributing to agent revenue? And kind of what penetration is? Where you think
15
             it can go? And is the RESPA or CFPB kind of investigations into this is – is this
16           something that should be a concern? Or something that you think is not really an
             issue?
17
             Phillips: Co-marketing with lenders and agents is a very small part of our business,
18           a small contributor to ARPA revenue. Importantly though, we are not seeing
             lenders depart from this program notwithstanding all of the discussions in the
19           marketplace about the CFPB and the CFPB’s recent pronouncements and actions.
             I can assure you that we work diligently to comply with all of the rules put forth by
20           government agencies and of course, we monitor the CFPB and the things that they
             are saying and doing to make sure that we remain in compliance and to make sure
21
             that we understand how their activities relate to our business.
22
     (Dkt. No. 35 at 26.) Plaintiffs allege that Phillips’ statement was misleading “for failing to
23
     disclose that the CFPB had issued a civil investigative demand attempting to determine whether
24
     the co-marketing program violated RESPA.” (Id. at 27.) Plaintiffs support that allegation by
25
     asserting that Zillow received a subpoena from the CFPB on April 1, 2015, that was “in
26


     ORDER
     C17-1387-JCC
     PAGE - 18
 1   connection with an investigation by the CFPB into potential violations of RESPA related to

 2   Zillow’s co-marketing program.” 14 (Id. at 19.)

 3          The Court concludes that Phillips’ statement was not misleading because it was neither

 4   an affirmative statement nor omission that suggested Zillow was not under regulatory scrutiny.

 5   In response to the analyst’s question regarding CFPB investigations into co-advertising programs

 6   generally, Phillips stated that Zillow was monitoring the CFPB’s actions in order to remain in

 7   regulatory compliance. (Id. at 26.) The analyst did not ask if the CFPB was investigating

 8   Zillow’s co-marketing program, nor did Phillips suggest that the CFPB was not investigating
 9   Zillow. Nothing that Phillips said or failed to say in response to the analyst’s question suggested
10   that Zillow had not received a civil investigative demand from the CFPB.
11          The non-binding authority cited by Plaintiffs does not warrant an opposite conclusion.
12   (See Dkt. No. 39 at 16–17) (citing In re BioScrip, Inc. Sec. Litig., 95 F. Supp. 2d 711, 729
13   (S.D.N.Y. 2015)). In BioScrip, the district court found that the Plaintiff had plausibly alleged a
14   material misstatement based on the defendant corporation’s failure to disclose that it had
15   received a civil investigative demand from a federal agency. 95 F. Supp. 2d at 728. The court
16   reasoned that the defendant’s nondisclosure was potentially misleading because of an earlier
17   statement by the corporation that it could give no assurance that it “will not receive subpoenas or
18   be requested to produce documents in pending investigations.” Id. In other words, the failure to

19   disclose the investigation rendered misleading a previously made statement dealing with the

20   corporation’s exposure to such investigations. Id. Here, Phillips’ failure to disclose the April

21   2015 subpoena did not render her statements to investors, or any previous statement by Zillow,

22

23   14
        However, in another section of the amended complaint, Plaintiffs state that Zillow was not
24   notified “of the CFPB’s specific legal concerns regarding the co-marketing program” until it
     received the NORA letter in early 2017. (Dkt. No. 35 at 5.) It appears clear from the amended
25   complaint that Plaintiffs have not seen the actual contents of the April 2015 subpoena, as their
     allegations are based on “the CFPB Document Submission Standards provided to Plaintiffs in
26   response to a FOIA request,” and not the subpoena itself. (Id. at 19.)

     ORDER
     C17-1387-JCC
     PAGE - 19
 1   misleading. 15

 2                    c.     Non-Disclosure of Changes to Co-Marketing Program

 3          Plaintiffs allege that Defendants made misleading statements when they failed to disclose

 4   that the co-marketing program had been altered in response to the CFPB’s investigation. During

 5   a May 4, 2017 conference call, Phillips made the following statement in response to a question

 6   about whether Zillow had noticed if agents and lenders had changed their behavior in light of the

 7   CFPB’s investigation:

 8          In terms of changes in behavior, we haven’t observed anything specific, but I can
            tell you that real estate agents and lenders are pretty keenly aware of the restrictions
 9
            that are placed upon their co-marketing efforts through RESPA and other regulatory
10          regimes. So they are intent on complying and pay close attention to their own
            behavior, monitoring themselves. We think through the way we have put this
11          product together enabled agents and lenders to participate in full compliance with
            the law.
12
     (Dkt. No. 35 at 30–31.) Later that month, Defendant Rascoff gave an interview on an internet-
13
     based television channel and said the following about the co-marketing program:
14
            [T]wo years ago the CFPB started asking us questions about this [the co-marketing
15          program] and we’ve been talking with them literally for two years. We think the
16          way we’ve constructed the program is completely compliant and allows agents and
            lenders to stay within the confines of the laws that govern this, but we’re still talking
17          to the CFPB about it so we’ll see.

18   (Id. at 32–33.) Plaintiffs allege that the above statements by Phillips and Rascoff were

19   misleading for “failing to disclose that Zillow had already altered the co-marketing program in

20   an attempt to remedy RESPA violations the CFPB had already identified to Zillow.” (Id. at 32–

21   34.) Plaintiffs allege that in the beginning of 2017, Zillow lowered the percentage of an agent’s

22
     15
23      Plaintiffs additionally allege, and the Court rejects, that the following documents contained
     misleading statements for failing to disclose the April 2015 subpoena: Zillow’s 2015 10-K, a
24   March 2016 Form S-8, an August 2016 Form S-8, Zillow’s 2016 10-K, a February 2017 Form S-
     8. (Dkt. No. 35 at 27–32.) Even if Plaintiffs sufficiently alleged that Defendants’ non-disclosure
25   of the 2015 subpoena was misleading, they would be unable to establish loss causation regarding
     those misstatements because Plaintiffs bought their Zillow securities following Defendants’
26   disclosure of the CFPB’s investigation in May 2017. See infra Part II.C.4.

     ORDER
     C17-1387-JCC
     PAGE - 20
 1   advertising costs lenders could collectively contribute based on the CFPB’s investigation into the

 2   co-marketing program. (Id. at 19–20.) Plaintiffs also allege that Zillow concealed this change

 3   from the public by not altering its website to reflect the change. (Id. at 19.)

 4          Plaintiffs support this claim by providing the testimony of an anonymous witness who

 5   allegedly had personal knowledge of Zillow’s reasons for changing the co-marketing program.

 6   (Id. at 19–20.) A securities fraud complaint “relying on statements from confidential witnesses

 7   must pass two hurdles to satisfy the PSLRA pleading requirements.” Zucco Partners, 552 F.3d at

 8   995. First, the confidential witness must be described “with sufficient particularity to support the
 9   probability that a person in the position occupied by the source would possess the information
10   alleged.” In re Daou Sys., Inc., 411 F.3d 1006, 1015 (9th Cir. 2005). Second, the complaint must
11   include “adequate corroborating details” of the confidential witness’ statements. Id.
12          In this case, the anonymous witness worked as a regional sales manager for Zillow,
13   responsible for “overseeing a team of sales reps that were tasked with upselling and cross-selling
14   to existing customers.” (Dkt. No. 35 at 20.) According to the anonymous witness, in early 2017
15   she and her colleagues “were instructed to explain to agents that Zillow was capping total lender
16   contributions at 50% of total advertising costs.” (Id.) The amended complaint further alleges that
17   the witness’ “understanding was that this change was in response to a government investigation.”
18   (Id.) The anonymous witness further states that Zillow did not immediately update its website to

19   reflect this change to the co-marketing program. (Id.)

20          The amended complaint sufficiently describes the anonymous witness as someone who

21   was in a position to possess the alleged information, and whose statements are corroborated by

22   other facts alleged in the complaint. The amended complaint demonstrates that the witness held a

23   position within Zillow that would provide her with working knowledge of the co-marketing

24   program. (Id. at 19–20.) The witness’ statement about the co-marketing program’s alteration in

25   early 2017 in response to a government investigation, is corroborated by allegations that the

26   CFPB was conducting such an inquiry during that time period. (Id. at 21, 37.)


     ORDER
     C17-1387-JCC
     PAGE - 21
 1          Notwithstanding the anonymous witness’ statements, the amended complaint does not

 2   contain particularized factual allegations that demonstrate Phillips and Roscoff’s statements were

 3   misleading for “failing to disclose that Zillow had already altered the co-marketing program in

 4   an attempt to remedy RESPA violations identified by the CFPB.” (Id. at 34.) While the

 5   confidential witness states that she believes the changes were implemented in response to a

 6   government investigation, neither she, nor the amended complaint, contain particularized facts

 7   that demonstrate the co-marketing program was altered to “remedy RESPA violations identified

 8   by the CFPB.” (Id. at 34.) The amended complaint does not contain particularized factual
 9   allegations that the CFPB informed Zillow that it violated RESPA, much less how such
10   violations occurred. (See generally Dkt. No. 35.) As the Court has previously explained,
11   Plaintiffs have not provided particularized facts that demonstrate that the co-marketing program,
12   and by extension Zillow, violated RESPA. See supra Part II.C.1.
13          Without additional particularized facts regarding the reasons Zillow altered the co-
14   marketing program, Plaintiffs have failed to allege that Phillips and Rascoff’s statements were
15   misleading or false.
16                  3.      Scienter

17          In the context of a securities fraud claim, scienter is a mental state that is characterized by

18   an intent “to deceive, manipulate, or defraud.” Metzler, 540 F.3d at 1065–66 (citation omitted).

19   In the Ninth Circuit, scienter requires that a defendant make false or misleading statement

20   “intentionally or with deliberate recklessness.” Zucco Partners, 552 F.3d at 995.

21          To adequately plead scienter, the PSLRA requires that plaintiffs “state with particularity

22   facts giving rise to a strong inference that the defendant acted with the required state of mind.”

23   15 U.S.C. § 78u–4(b)(2). To plead a “strong inference” of scienter an inference must be “more

24   than merely plausible or reasonable—it must be cogent and at least as compelling as any

25   opposing inference of nonfraudulent intent.” WPP Luxembourg, 655 F.3d at 1051–52 (citing

26   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 314 (2007)). Additionally, a court


     ORDER
     C17-1387-JCC
     PAGE - 22
 1   must consider whether “all of the facts alleged, taken collectively, give rise to a strong inference

 2   of scienter, not whether any individual allegation, scrutinized in isolation, meets that standard.”

 3   Tellabs, Inc., 551 U.S. at 322–23. The Ninth Circuit has established the following two-step

 4   inquiry to determine whether a securities fraud complaint pleads a strong inference of scienter:

 5          [F]irst, we will determine whether any of the plaintiff’s allegations, standing alone,
            are sufficient to create a strong inference of scienter; second, if no individual
 6
            allegations are sufficient, we will conduct a “holistic” review of the same
 7          allegations to determine whether the insufficient allegations combine to create a
            strong inference of intentional conduct or deliberate recklessness.
 8
     Zucco Partners, 552 F.3d at 992. When assessing whether a plaintiff has adequately pled a
 9
     strong inference of scienter, courts must consider “all reasonable inferences to be drawn from the
10
     allegations, including inferences unfavorable to the plaintiffs.” In re Daou Sys., Inc., 411 F.3d at
11
     1022 (quoting Gompper v. VISX, Inc., 298 F.3d 893, 895 (9th Cir. 2002)).
12
            As the Court has previously explained, the amended complaint does not contain
13
     sufficiently particularized facts to adequately allege that Defendants made false or misleading
14
     statements regarding Zillow’s legal compliance or the CFPB’s investigation into the co-
15
     marketing program. See supra Parts II.C.1, II.C.2. Therefore, the facts pled in support of those
16
     allegedly misleading statements neither individually nor collectively evince a strong inference
17
     that the Defendants made statements with an intent to deceive shareholders. See id. The amended
18
     complaint includes additional allegations in support of establishing Rascoff and Phillips’
19
     scienter—the Court will evaluate each of these allegations individually, and then analyze
20
     whether all of the allegations, when taken as a whole, support a strong inference of scienter.
21
                    a.      Additional Allegations Supporting Rascoff’s Scienter
22
            Plaintiffs allege that Rascoff’s scienter can be inferred from the fact that he had been
23
     made aware of a separate 2014 lawsuit that included an allegation that individuals were using the
24
     co-marketing program to violate RESPA. (Dkt. No. 35 at 38–39.) In that lawsuit, the plaintiff
25
     alleged that she informed Zillow executives that lenders were using the co-marketing program to
26
     register fake agent accounts in violation of RESPA. (Id. at 39.) Plaintiffs further allege that

     ORDER
     C17-1387-JCC
     PAGE - 23
 1   Rascoff knew of the plaintiff’s allegations and was therefore “aware of red flags that the co-

 2   marketing program could be used to evade RESPA.” (Id.)

 3           Rascoff’s alleged knowledge of another lawsuit dealing with unrelated RESPA

 4   allegations does not support a strong inference of scienter. First, the allegations made in the other

 5   lawsuit—that lenders were registering fake accounts—bear no resemblance to Plaintiffs’

 6   allegations this lawsuit—that co-marketing agents were making illegal referrals to lenders in

 7   exchange for the lenders paying above market value for advertising services. (See generally Dkt.

 8   No. 35.) Second, the complaint does not offer particularized facts to explain how the conduct in
 9   the other lawsuit violated RESPA. These vague allegations do not allow the Court to conclude
10   that Rascoff made statements with the requisite scienter.
11           Plaintiffs additionally allege that Rascoff’s scienter can be inferred “from his
12   participation in investor conference calls where Defendants made false exculpatory statements,
13   and his thorough preparations for those conference calls.” (Id. at 39.) Plaintiffs describe in detail
14   how Rascoff thoroughly prepared for the relevant conference calls: that he reviewed emails
15   provided to him from each of Zillow’s departments and that he spent several days prior to the
16   calls preparing his remarks. (Id. at 39–40.) Given his preparation, Plaintiffs assert that Rascoff’s
17   statements on the calls “could not have been innocently made.” (Id. at 39.)
18           The Court has already determined that the amended complaint does not contain

19   particularized facts to demonstrate, as Plaintiffs allege, that Rascoff or Phillips made false

20   statements. See supra Part II.C.2.b. While Plaintiffs allege that Rascoff’s preparation before

21   conference calls demonstrates that he would have been aware that the co-marketing program

22   violates RESPA, the Court can draw a different, yet equally compelling inference from Rascoff’s

23   preparation: that he wanted to ensure that what he and other Zillow executives said on the call

24   was accurate. See In re Daou Sys., Inc., 411 F.3d at 1006 (the Court must consider “all

25   reasonable inferences to be drawn from the allegations, including inferences unfavorable to the

26   plaintiffs.”)


     ORDER
     C17-1387-JCC
     PAGE - 24
 1          Finally, Plaintiffs allege that Rascoff’s scienter can be inferred from several allegedly

 2   misleading statements that he made during a May 2017 interview. (Dkt. No. 35 at 40.) In that

 3   interview, Rascoff stated that:

 4          We think the way we’ve constructed the program is completely compliant and
            allows agents and lenders to stay within the confines of the laws that govern this,
 5
            but we’re still talking to the CFPB about it so we’ll see. We haven’t disclosed the
 6          amount of revenue, we’ve said it’s small, but we haven’t disclosed it, and, you
            know, it’s an ongoing conversation.
 7
     (Id. at 33–34.) When asked “if it’s a case where you had to alter the co-marketing program how
 8
     much of an impact would it be on the company,” Rascoff responded that “it’s really hard to
 9
     speculate hypothetically because we have no idea whether this ends up being blessed or not. It
10
     could have no impact or it could have an impact.” (Id. at 34.)
11
            Plaintiffs assert that Rascoff’s statements were intended to be misleading because the co-
12
     marketing program did not provide Zillow with a “small” amount of revenue, the program was
13
     not compliant with RESPA, and Zillow had already altered the program in response to the
14
     CFPB’s investigation. (Id. at 40.) Plaintiffs assert that the co-marketing program did not provide
15
     a small amount of revenue based on a 2017 independent analysis that concluded 10% of Zillow’s
16
     revenue had exposure to the co-marketing program. (Id. at 36.) The analysis Plaintiffs cite does
17
     not provide particularized facts that demonstrate Rascoff’s characterization of co-marketing
18
     revenues as “small” was false. Nor does it allow the Court to draw a strong inference of scienter.
19
     Moreover, the Court has already ruled that the amended complaint has not alleged sufficient
20
     facts to demonstrate that the co-marketing program violated RESPA or that the program was
21
     altered in order to remedy RESPA violations. See supra Parts II.C.1., II.C.2, II.C.3. Therefore,
22
     the Court cannot conclude that Rascoff’s statements regarding the co-marketing program’s
23
     compliance with RESPA evinced a strong inference of scienter.
24
                    b.      Additional Allegations Supporting Phillips’ Scienter
25
             Plaintiffs allege that Phillips’ scienter can be inferred from: (1) her preparation for and
26
     false statements during several conference calls; (2) suspicious sales of Zillow securities during

     ORDER
     C17-1387-JCC
     PAGE - 25
 1   the class period; (3) her dual position as Zillow’s Chief Financial Officer and Chief Legal

 2   Officer and (4) her role in performing due diligence with respect to Zillow’s merger with Trulia.

 3   (Dkt. No. 35 at 40–43.) As with Plaintiffs’ allegations against Rascoff, the Court concludes that

 4   Phillips’ preparation for conference calls and her statements during those calls do not

 5   demonstrate a strong inference of scienter. See supra Part II.C.3.a.

 6           Suspicious stock sales can provide circumstantial evidence of scienter, so long as they are

 7   “dramatically out of line with prior trading practices at times calculated to maximize the personal

 8   benefit from undisclosed inside information.” In re Silicon Graphics Inc. Sec. Litig., 183 F.3d
 9   970, 986 (9th Cir. 1999) (quoting In re Apple Comput. Sec. Litig., 886 F.2d 1109, 1117 (9th
10   Cir.1989)). Three factors are relevant to this inquiry: (1) the amount and percentage of the shares
11   sold; (2) the timing of the sales; and (3) whether the sales were consistent with the insider’s
12   trading history. Id.
13           Plaintiffs allege that on May 9, 2017, Phillips exercised options to purchase 28,203 shares
14   of Zillow Class A and Class C stock, and then immediately sold the stock for $1,206,866.41,
15   generating a profit of $916,418.50. (Dkt. No. 35 at 41.) Plaintiffs assert this stock sale is
16   indicative of Phillips’ scienter because they were not conducted pursuant to a pre-existing
17   trading plan, were her first sales in two years, and resulted in a profit of more than double her
18   annual salary. (Id. at 42.)

19           Judicially noticeable materials demonstrate that Phillips’ stock sales should not be

20   viewed as circumstantial evidence of scienter. The sales in question represented less than 10% of

21   Phillips’ Class A shares and less than 5% of her Class C shares. (Dkt. No. 37 at 112–24.) The

22   Ninth Circuit has held that significantly larger stock sales fail to demonstrate a strong inference

23   of scienter. See Metzler, 540 F.3d at 1067 (executive’s sale of 37% of shares during class period

24   did not raise strong inference of scienter).

25           The Court does not perceive, and Plaintiffs do not specify, how the timing of Phillips’

26   sale demonstrates her scienter. The sale immediately followed Zillow’s disclosure of the CFPB’s


     ORDER
     C17-1387-JCC
     PAGE - 26
 1   investigation into the co-marketing program, and a warning that the company could potentially

 2   face future legal action stemming from the CFPB’s inquiry. (Compare Dkt. No. 35 at 35, with

 3   Dkt. No. 37 at 118.) The Court would expect a suspicious stock sale to proceed, not follow such

 4   a disclosure. Finally, the stock sales at issue were not dramatically out of line with Phillips’ prior

 5   sales. In February 2015, which is part of the proposed class period, Phillips sold almost 20% of

 6   her Zillow securities—a substantially larger percentage than the sales Plaintiffs allege are

 7   suspicious. (See Dkt. No. 37 at 126–127.)

 8          Plaintiffs next allege that Phillips’ scienter can be inferred from her position as Zillow’s
 9   CFO and CLO. In those roles, Plaintiffs allege Phillips had knowledge of the CFPB’s
10   investigation into the co-marketing program. (Dkt. No. 35 at 42.) Plaintiffs similarly allege that
11   because Phillips “was responsible for conducting due diligence on the merger with Trulia with
12   respect to legal matters, [she was] therefore responsible for ensuring the truth of Zillow, Inc.’s
13   representation that none of Zillow’s operations were in breach or violation of any applicable
14   laws.” (Id.)
15          “Corporate management’s general awareness of the day-to-day workings of the
16   company’s business does not establish scienter—at least absent some additional allegation of
17   specific information conveyed to management and related to the fraud.” In re Vantive Corp. Sec.
18   Litig., 283 F.3d 1079, 1087–88 (9th Cir. 2002). Although Phillips’ role within Zillow almost

19   certainly made her privy to the CFPB’s investigation, the Court can only infer scienter from that

20   fact if Phillips made misleading statements about information gained through her position.

21   Plaintiffs’ scienter allegations presume that Phillips made false statements about the co-

22   marketing program and the CFPB investigation. (Dkt. No. 39 at 21) (“the Complaint provides

23   detailed allegations that demonstrate Defendant’s actual knowledge of the fraud.”). However, as

24   the Court has ruled, the amended complaint has not sufficiently alleged that Phillips made any

25   material misleading statements. See supra Part II.C.2.

26          Nor does the Court think a strong inference of scienter is demonstrated through Phillips’


     ORDER
     C17-1387-JCC
     PAGE - 27
 1   role in performing due diligence with respect to Zillow’s merger with Trulia. Plaintiffs allege

 2   that the merger process “would have caused [Phillips] to pay close attention to the legality of the

 3   co-marketing program.” (Dkt. No. 35 at 42.) Again, this allegation presumes that the co-

 4   marketing program actually violated RESPA. Since the amended complaint does not contain

 5   particularized facts that demonstrate Zillow violated RESPA, the Court cannot infer scienter

 6   from Phillips’ representation during the merger that “[n]either Zillow nor any Zillow Subsidiary

 7   is in conflict with, or in default, breach or violation, of (a) any Law applicable to Zillow or any

 8   Zillow Subsidiary.” (Id. at 43.)
 9          For those reasons, none of the above allegations, taken individually, support a strong
10   inference of Phillips’ scienter.
11                  c.      Scienter Allegations Taken as a Whole
12          Plaintiffs allege that Defendants’ actions during the class period support a strong
13   inference of scienter because they evince an intent to mislead shareholders about the legality of
14   the co-marketing program. (See Dkt. No. 39 at 20–24.) The Court concludes that the allegations
15   in the amended complaint, taken collectively, support a contrary and more compelling
16   inference—that Defendants believed the co-marketing program did not violate RESPA. Because
17   the Court must consider all inferences, even those unfavorable to Plaintiffs, it finds that the
18   amended complaint does not support a strong inference of scienter.

19          As the Court has already explained, Plaintiffs’ scienter allegations are premised on the

20   idea that the co-marketing program violates RESPA, and that the CFPB informed Zillow of such

21   violations. (See Dkt. No. 35 at 38–44.) However, Plaintiffs have not provided particularized

22   allegations to support their theory of RESPA liability. Nor does the amended complaint contain

23   sufficient allegations to support that the CFPB determined that Zillow violated RESPA.

24          Further, the statements that Plaintiffs allege are misleading also evince a belief that the

25   program was legal. In its general legal compliance statements made prior to the CFPB’s

26   investigation, Zillow asserted that it did not believe it was subject to “federal laws and


     ORDER
     C17-1387-JCC
     PAGE - 28
 1   regulations relating to real estate, rentals and mortgages,” but that it also “intended” and

 2   “endeavored” to ensure that content it created was compliant. (Dkt. No. 35 at 22, 24.) The

 3   amended complaint notes that “[i]n 2015, the CFPB dramatically stepped up RESPA

 4   enforcement.” (Id. at 17.) Prior to that time, however, prevailing federal regulations appeared to

 5   allow for the type of joint-advertising that the co-marketing program facilitates. (See id. at 14.)

 6   Moreover, Plaintiffs’ theories of RESPA liability are admittedly based on the CFPB’s

 7   “expansive view” of the law, which it began espousing years after the co-marketing program was

 8   introduced. (Id. at 13–14.) Therefore, Zillow’s representations prior to 2015 that it did not
 9   believe it was subject to laws such as RESPA or that it endeavored to comply with such laws
10   does not demonstrate an intent to mislead the public about the co-marketing program’s legality.
11          Plaintiffs also point to the 2015 webinar as evidence that Zillow knew the co-marketing
12   program violated RESPA. (Dkt. No. 39 at 22.) The Court believes the more compelling and
13   cogent inference to be drawn from that presentation is that Zillow thought the co-marketing
14   program was above board. While acknowledging that the CFPB had begun to scrutinize products
15   such as the co-marketing program, Zillow’s representative expressed that the company, and
16   participating third parties, thought the arrangement was lawful. 16 (See Dkt. No. 37 at 63–89.)
17   The Court views the webinar as a demonstration that Zillow thought the co-marketing was

18   legal—not as a public announcement that the company and its users were breaking the law.

19          Even after Defendants disclosed the CFPB’s investigation, they consistently expressed a

20   belief that the co-marketing program was lawful. In response to Zillow receiving the CFPB’s

21   NORA letter, Phillips stated that “we believe our co-marketing program has, and continues to

22   allow agents and lenders to comply with the laws while using our product.” (Id. at 30.) Rascoff

23   similarly stated that “[w]e think the way we’ve constructed the program is completely compliant

24
     16
       The Court also notes that neither Phillips nor Rascoff are alleged to have been involved with
25   or aware of the 2015 webinar. Therefore, none of the representations made in that presentation
     can be used to infer Phillips or Rascoffs’ scienter. See Glazer Capital Mgmt., LP v. Magistri, 549
26   F.3d 736, 745 (9th Cir. 2008).

     ORDER
     C17-1387-JCC
     PAGE - 29
 1   and allows agents and lenders to stay within the confines of the laws that govern this . . . .” (Id. at

 2   32.) When Zillow disclosed that it had received the CFPB’s NORA letter, it stated in an SEC

 3   filing “[w]e continue to believe that our acts and practices are lawful and that our co-marketing

 4   program allows lenders and agents to comply with RESPA.” (Dkt. No. 37 at 34.) When Zillow

 5   disclosed that the CFPB invited the company to enter settlement negotiations, it reiterated that

 6   “[w]e continue to believe that our acts and practices are lawful and that our comarketing program

 7   allows lenders and agents to comply with RESPA, and we will vigorously defend against any

 8   allegations to the contrary.” (Id. at 37.) All of these statements, particularly in light of Plaintiffs’
 9   failure to allege a RESPA violation, demonstrate that the allegations in the amended complaint
10   do not support a strong inference of scienter.
11                   4.      Loss Causation

12           “Broadly speaking, loss causation refers to the causal relationship between a material

13   misrepresentation and the economic loss suffered by an investor.” Loos v. Immersion Corp., 762

14   F.3d 880, 887 (9th Cir. 2014) (citation omitted). To successively plead loss causation, a plaintiff

15   must plausibly allege that the decline in the defendant’s share price was proximately caused by a

16   revelation of fraudulent activity rather than by changing market conditions, changing investor

17   expectations, or other unrelated factors. Metzler, 540 F.3d at 1062. Put another way, the plaintiff

18   must plausibly allege that the defendant’s fraud was “revealed to the market and caused the

19   resulting losses.” Id. at 1063.

20           Plaintiffs have failed to allege loss causation because the amended complaint does not

21   adequately plead any material misleading statements by Defendants. See supra Part II.C.2. The

22   Court will decide, however, whether Plaintiffs could allege loss causation if they file an amended

23   complaint that adequately alleged a material false or misleading statement.

24           Plaintiffs purchased their Zillow securities after the company disclosed the CFPB’s

25   investigation into the co-marketing program, but before Zillow announced that the CFPB had

26   ended its investigation and invited it to participate in settlement negotiations. (See Dkt. Nos. 16-


     ORDER
     C17-1387-JCC
     PAGE - 30
 1   2, 35 at 7.) Plaintiffs assert that “the revelation of the CFPB’s intention to file charges was

 2   corrective because, unlike the investigation, it was a conclusion by the CFPB that Zillow violated

 3   the law.” (Dkt. No. 39 at 26.) Defendants counter that Plaintiffs bought their securities knowing

 4   that there was potential risk of the CFPB taking an enforcement action based on Zillow’s initial

 5   disclosures regarding the investigation. (Dkt. No. 36 at 24.)

 6          It is clear that an announcement of an investigation into potentially fraudulent conduct,

 7   without more, is insufficient to support loss causation. See Loos, 762 F.3d 880. On the other

 8   hand, the findings of an investigation into a corporation’s fraudulent conduct are sufficient to
 9   plausibly allege loss causation. See In re Montage Tech. Grp. Ltd. Sec. Litig., 78 F. Supp. 3d
10   1215, 1227 (N.D. Cal. 2015). The facts of this case fall somewhere in the middle—Zillow’s
11   August 2017 disclosure that the CFPB had invited it to enter settlement talks was neither the
12   initiation of an investigation, nor a finding of fraudulent conduct. Because loss causation does
13   not need to be alleged with factual particularity, the Court concludes that if Plaintiffs amend their
14   complaint and successfully plead that Defendants made a material misleading statement
15   regarding the co-marketing program’s compliance with RESPA, then they could plausibly allege
16   that Zillow’s August 2017 statements represented a “corrective disclosure” that would support
17   loss causation. See Metzler, 540 F.3d at 1063–64.
18                  5.      Control Person Liability

19          Section 20(a) of the Exchange Act makes certain “controlling” individuals also liable for

20   violations of Section 10(b) and its underlying regulations. See 15 U.S.C. § 78t(a). “A defendant

21   employee of a corporation who has violated the securities laws will be jointly and severally

22   liable to the plaintiff, as long as the plaintiff demonstrates ‘a primary violation of federal

23   securities law’ and that ‘the defendant exercised actual power or control over the primary

24   violator.’” No. 84 Emp’r–Teamster Joint Council Pension Tr. Fund v. Am. W. Holding Corp.,

25   320 F.3d 920, 945 (9th Cir. 2003) (citation and internal quotation marks omitted). “Section 20(a)

26   claims may be dismissed summarily, however, if a plaintiff fails to adequately plead a primary


     ORDER
     C17-1387-JCC
     PAGE - 31
 1   violation of section 10(b).” See In re VeriFone Sec. Litig., 11 F.3d 865, 872 (9th Cir. 1993).

 2   Because Plaintiffs have failed to adequately allege a violation under Section 10(b), their Section

 3   20(a) claims as pled in Count II of the amended complaint are DISMISSED without prejudice

 4   and with leave to amend.

 5   III.   CONCLUSION

 6          For the foregoing reasons, Defendants’ motion to dismiss (Dkt. No. 36) is GRANTED

 7   and Defendants’ request for judicial notice (Dkt. Nos. 38, 43) is GRANTED in part and

 8   DENIED in part. Plaintiffs’ Exchange Act claims as pled in counts I and II are DISMISSED
 9   without prejudice and with leave to amend. In accordance with the Court’s rulings, if Plaintiffs
10   choose to file a second amended complaint, they must assert particularized facts that demonstrate
11   that Zillow designed the co-marketing program to violate RESPA, and that Zillow was
12   instructing and encouraging third-parties to commit such violations. Plaintiffs must additionally
13   allege with particularity that Defendants made material false or misleading statements regarding
14   the co-marketing program’s compliance with RESPA, that Defendants’ statements evinced a
15   strong inference of scienter, and that such statements caused the loss alleged by Plaintiffs. The
16   second amended complaint shall be filed within forty- five (45) days of this order. Plaintiffs’
17   Securities Act claims as alleged in counts III and IV are DISMISSED with prejudice.
18          DATED this 2nd day of October 2018.




                                                          A
19

20

21
                                                          John C. Coughenour
22                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C17-1387-JCC
     PAGE - 32
